DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 9, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 4 recites, “a cross-sectional shape of the blade is defined by the equation w=adn, where “a” is in the range of 0.50 to 0.62, and “n” is in the range of 0.76 to 0.80 and wqhere d is a distance from the blade tip.” As previously set forth in lines 5-6 of n, then w = 0.5 x 40 0.76 = 8.25 µm, wherein this combination of values does not satisfy the requirements of Claim 1 including a thickness at 40 µm of between 9.25 and 10 µm from the blade tip.	b. If a = 0.5, n = 0.8, d = 40 µm, and w = adn, then w = 0.5 x 40 0.8 = 9.56 µm, wherein this combination of values does satisfy the requirements of Claim 1, wherein the thickness (w) of 9.56 µm is between the values of 9.25 and 10 µm.	c. If a = 0.62, n = 0.76, d = 40 µm, and w = adn, then w = 0.62 x 40 0.76 = 10.23 µm, wherein this combination of values does not satisfy the requirements of Claim 1 including a thickness at 40 µm of between 9.25 and 10 µm from the blade tip.
	d. If a = 0.62, n = 0.8, d = 40 µm, and w = adn, then w = 0.62 x 40 0.8 = 11.86 µm, wherein this combination of values does not satisfy the requirements of Claim 1 including a thickness at 40 µm of between 9.25 and 10 µm from the blade tip.	Therefore, it is unclear which values of the stated ranges are definite when the entire range set forth in Claim 4 does not satisfy the requirements of Claim 1. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-7, 10-13, 20, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0 363 648) in view of Patel et al (US Publication 2013/0014395), herein referred to as Patel, and further in view of Nakatsu (US Publication 2002/0174549) and Teeuw (US Patent 6,962,000).	Regarding Claim 1, Bache discloses a razor blade (fig. 4) comprising a cutting edge being defined by a sharpened tip (page 2, lines 10-11), said substrate having a thickness of between about 1.60 and about 1.75 micrometers (Bache, Example 2 - the blade thickness of 1.69 micrometers is within the claimed range of 1.60 and 1.75 micrometers) measured at a distance of four micrometers from the blade tip, and a thickness of between 9.23 micrometers measured at a distance of forty micrometers from the blade tip (Bache, page 8, Example 2), and a semi-included angle measured at a distance of forty micrometers or greater from the blade tip (the side of the razor blade has a semi-included angle with respect to the longitudinal axis of the blade).          
    PNG
    media_image1.png
    351
    492
    media_image1.png
    Greyscale
after a treatment, wherein the treatment includes “[an] ion bombardment [process which] serves to refine and shape the coating as it is laid down, wherein the rate of removal by the ion bombardment should, of course, be less than the rate of deposition” (page 3, lines 45-47). Bache discloses another situation by way of Example 1 on page 7 (and shown below) in which the substrate has a thickness of 8.86 micrometers at a distance 40 micrometers from the tip of the razor before treatment and a thickness of 8.66 micrometers at a distance of 40 micrometers from the top of the razor blade after treatment. The difference between the respective thicknesses at 40 micrometers equals 0.2 micrometers due to the ion bombardment, wherein some amount of material from the substrate is removed while deposition of other coating materials takes place. According to this disclosure, one having an ordinary skill in the art at the time of the filing of the invention can conclude that thickness of the substrate at a distance of 40 micrometers from the tip of the razor blade prior to treatment can be anywhere from 0.03 to 0.2 micrometers thicker than the tip width values indicated by the chart in Example 2, wherein the exact values may differ due to variations in the ion bombardment process. As a result, it is apparent to one having an ordinary skill that the thickness of the substrate in Example 2 has a thickness in the range of 9.26 micrometers (9.23 + 0.03) to 9.43 micrometers (9.23 + 0.2) at a distance of 40 micrometers from the tip, wherein these values fall within the claimed range of 9.25 and 10 micrometers, thereby providing evidence the range is known. The . 
Bache, Example 1
Distance from tip
Width before Treatment
Width after Treatment
Difference
0.25
0.24
0.21
0.03
0.5
0.41
0.35
0.06
1
0.64
0.55
0.09
2
1
0.91
0.09
4
1.63
1.52
0.11
8
2.71
2.6
0.11
12
3.66
3.51
0.15
16
4.51
4.36
0.15
20
5.3
5.14
0.16
30
7.13
6.94
0.19
40
8.86
8.66
0.2

	Additionally, Patel (2013/0014395) teaches it is known in the art of razor blades that “[i]t is desirable to alter the shape of the razor blade to achieve a razor blade with a low cutting force, while at the same time improving safety and comfort. By finding the ideal edge design it is possible to provide a low cutting force blade that is safer on the skin leading to a more comfortable shave” (paragraph 0004). Furthermore, Patel states, “it would have been obvious to those skilled in the art that various other changes and modifications can be made without departing from the spirit and scope of the invention” (paragraph 0033). Patel provides evidence that altering the shapes of blade and changing/modifying portions of the blades to achieve a more efficient blade is known in the art.
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor blade of Bache in view of the further In re Aller, 105 USPQ 233. It would have been an obvious matter of design choice to have incorporated the claimed thicknesses, such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being with in the level or ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, in light of Patel, it would have been obvious to have incorporated the claimed thicknesses thereby altering the shape of the tip of the razor blade to achieve a blade with low cutting force, while at the same time improving safety and comfort (Patel, paragraph 0004).	● The modified razor blade of Bache substantially disclosed above fails to disclose the substrate comprising about 1% to about 5% Mo by weight of composition.	However, Nakatsu (US Publication 2002/0174549) teaches it is well known in the art of razor blades to fabricate the razor blade substrate with an Fe-based alloy (paragraph 0013, lines 1-3), wherein the composition of said alloy includes a substrate comprising 1% to 5% Mo by weight of composition (Nakatsu states, “from more than zero to 8.0% Mo” (paragraph 0013, line 4), wherein this range is “1% to 5% Mo).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the composition of the substrate of Bache with the teaching of Nakatsu such that an Fe-based composition is utilized with the components set forth above because Bache lends itself to being composed of any known material 
It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Bache substantially disclosed above with the teaching of Teeuw because the shape, dimensions and geometry of the blade help to reduce wear of the cutting edge, extend service life and reduce cutting forces (Teeuw, column 2, lines 8-10). Additionally, all of claimed elements were known n (Bache, page 2, line 17 - equation 1), where “a” is in the range of 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor blade of Bache such that any reasonable n, including a value for “a” in the range of 0.50 to 0.62 and a value for “n” greater than 0.75 (i.e. to try a value including the range of 0.76 to 0.8) because these values are known in the art and trying different values to determine the most effective geometries is well within the skill of one having an ordinary skill in the art. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, wherein changing forming the substrate to have different widths results in a cross-sectional shape defined by different values for “a” and “n” in the equation w=adn. In light of Teeuw, one of ordinary skill understands the “compromise between, on the one hand, the magnitude of the cutting forces and, on the other hand, the service life” (col. 1, lines 61-63), and can determine the most appropriate values with which to form the razor blade.	Regarding Claim 5, the modified razor blade of Bache substantially disclosed above fails to include the substrate comprises 1.3% to 3% Mo by weight composition.	However, Nakatsu (US Publication 2002/0174549) teaches it is well known in the art of razor blades to fabricate the razor blade substrate with an Fe-based alloy (paragraph 0013, lines 1-3), wherein the composition of said alloy includes the following
a substrate comprising 1% to 5% Mo by weight of composition (Nakatsu states, “from more than zero to 8.0% Mo” (paragraph 0013, line 4), wherein this range includes “1% to 5% Mo).	It would have been obvious to one having an ordinary skill in the art at the time of 
	In Claim 13, the modified device of Bache substantially disclosed above fails to include said coating layer comprises carbon, chromium, platinum, nitrides, aluminum, titanium, nitrogen, oxides, or any combination thereof.	In Claim 20 the modified device of Bache substantially disclosed above fails to include an outer layer joined to said coating layer.	However, Teeuw teaches it is well known in the art of razor blade material and coating composition to provide the following:	with respect to Claim 11, Teeuw teaches said interlayer (i.e. intermediate layer 37) joined to said substrate (11; described on col. 7, line 65 - col. 8, line 10) comprises niobium (Nb), chromium (col. 8, lines 49-53 specifically describes an interlayer of Chromium, Cr), or titanium (Ti), as set forth in col. 8, lines 18-21;	with respect to Claim 12, Teeuw teaches a coating layer (35) joined to said interlayer (col. 7, lines 65-67 & col. 8, lines 57-60);
	with respect to Claim 13, Teeuw teaches said coating layer (35) comprises carbon (Diamond-like carbon - col. 7, lines 61-64); and	with respect to Claim 20, Teeuw teaches an outer layer joined to said coating layer, wherein the outer layer is polytetrafluoroethylene (PTFE), col. 8, lines 26-30..
Claim 7, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0 363 648), Patel (US Publication 2013/0014395), Nakatsu (US Publication 2002/0174549) and Teeuw (US Patent 6,962,000) and further in view of Davos et al (US Publication 2014/02302252), herein referred to as Davos. 	It is noted that claim 7 is also rejected here. This rejection is not evidence that the previous rejection of claim 7 is incorrect. It is merely an alternate interpretation of the limitations set forth therein.	The modified device of Bache substantially disclosed above fails to disclose the substrate further comprises an amount of Manganese (Mn) ranging from about 0.5% to . 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0 363 648), Patel (US Publication 2013/0014395), Nakatsu (US Publication 2002/0174549) and Teeuw (US Patent 6,962,000)  and further in view of Claus et al (US Publication 2010/0011595), herein referred to as Claus.	Regarding Claim 8, the modified device of Bache substantially disclosed above fails to include the substrate is a martensitic stainless steel.	However, Claus teaches it is old and well known in the art of razor blades to form the substrate from martensitic stainless steel (paragraph 0016, lines 1-3).		It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the device of Bache substantially disclosed above with the teaching of Claus because producing the substrate with martensitic steel results in a substrate with smaller more finely distributed carbides, wherein a fine carbide substrate provides for a harder and more brittle after-hardening substrates, and enables the making of a thinner, stronger edge (Claus, paragraph 0016, lines 3-7).	Regarding Claim 9, the modified device of Bache substantially disclosed above fails to include the substrate has a carbide density of at least 150 carbides or more per 100 square micrometers as determined by optical microscopic cross-section.	However, Claus teaches it is old and well known for razor blade substrates (11) to be formed from a material (martensitic steel) which may facilitate producing an . 
Claims 14-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0 363 648), Patel (US Publication 2013/0014395), Nakatsu (US Publication 2002/0174549) and Teeuw (US Patent 6,962,000) and further in view of Clipstone et al (US Patent 6,684,513), herein referred to as Clipstone.	Regarding the Claims set forth above, the modified device of Bache substantially disclosed above includes the subject matter of Claims 18 and 19, an outer layer joined to the outer surface (the coating layer), wherein the outer layer is a polymer made of polytetrafluoroethylene, as taught by Teeuw (col. 8, lines 26-30), wherein this material is commonly added as an outer layer to the composition of a razor blades to reduce the coefficient of friction of the blade (Teeuw, co. 8, lines 26-30).	However, the modified device of Bache substantially disclosed above fails to include the following:.
	In Claim 15, the modified device of Bache substantially disclosed above fails to include said overcoat layer comprises chromium.
	In Claim 16, the modified device of Bache substantially disclosed above fails to include a tip radius of said coated cutting edge is about 125 to about 500 angstroms.
	In Claim 17, the modified device of Bache substantially disclosed above fails to include an outer layer joined to said overcoat layer.
	In Claim 18, the modified device of Bache substantially disclosed above fails to include said outer layer comprises a polymer.
	In Claim 19, the modified device of Bache substantially disclosed above fails to include said outer layer comprises polytetrafluoroethylene.	However, Clipstone teaches it is old and well known in the art of forming razor blades for shaving with a substrate (12) formed from stainless steel (col. 2, lines ~38-40) covered subsequently by an interlayer (14), a hard coating layer (16) joined to said interlayer (14) formed from nitrides (col. 2, lines 52-56), an overcoat layer (18) of Cr joined to the coating layer (col. 3, lines 5-14), an outer layer formed by a polymer (polytetrafluoroethylene) joined to the overcoat layer, wherein a tip radius of said coated cutting edge is “preferably 200 to 300 angstroms” (col. 2, lines 41-43; wherein the range taught by Clipstone discloses a range of “about 125 to about 500 angstroms” as set forth in the Claim).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor blade of Bache substantially disclosed . 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bache (EP 0 363 648), Patel (US Publication 2013/0014395), Nakatsu (US Publication 2002/0174549) and Teeuw (US Patent 6,962,000) in view of Skrobis (US Publication 2010/0287781).
	The modified razor blade of Bache substantially disclosed above fails to include the nitride is formed by plasma nitriding.	However, Skrobis teaches it is old and well known in the art of making razor blades to form a nitride layer on a substrate of the razor blade by plasma nitriding (Skrobis, paragraph 0006).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the razor blade of Bache substantially disclosed above with the teaching of Skrobis in order to allow the nitrides to permeate deeper into the substrate (Skrobis, paragraph 0021 and 0022).
Response to Arguments
Applicant's arguments filed October 9, 2020 have been fully considered but they are not persuasive. 	On page 11, lines 5-9, Applicant argues, “Bache fails to identify how the numerous required (but undisclosed) modifications would be achieved or any benefits thereof. Applicant fails to see any structure or further disclosure in Bache that functions to guide one of skill in the art to readily appreciate how or why Bache could or should be modified to fall within the limitations of base claim 1 of the instant application.”	Examiner respectfully disagrees. Bache, along with all other cited references, disclose and teach, with great detail, various aspects and characteristics of razor blades of different geometries and compositions. Examiner contends all necessitated modifications are set forth above along with their well-known benefits. 	First, Bache lends itself to being composed of any known material (Bache, page 2, lines 30-31), such as the materials taught by Nakatsu. 	Second, Bache states the cross-sections of razor blades are generally defined by w = adn, wherein the rejection now includes discussion of how ion bombardment affects the shape and dimensions of the substrate and that the substrate is thicker, as established by Example 1 of Bache, prior to the ion bombardment treatment. In view of this disclosure, and the additional teaching of Patel and Teeuw, it is obvious to one of ordinary skill in the art to modify Bache such that the thickness values of 9.25 to 10 micrometers at a distance of 40 micrometers from the tip of the blade. Additionally, Patel states, “it is desirable to alter the shape of the blade to achieve a razor blade with low cutting force.” Teeuw which is utilized later, states the comprise between cutting n, wherein “n” is in the range of 0.76 to 0.80.	The examiner disagrees. Bache states “previous cutting edges” had “n” values of more than 0.75 (Bache, page 2, lines 25-26). This indicates practitioners have experimented with these values and know that blades can be formed with a shape that conforms to and satisfies these values. In other words, these values were known to one having an ordinary skill in the art. Thus, determining the optimal value for “n” which will .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	● Falk et al (US Patent 3,292,478) discloses a cross-section of a blade (fig. 1).	● Bray et al (US Patent 6,468,642) discloses information about various coatings and treatment methods for razor blades along with material information for said coatings.	● Skrobis et al (US Publication 2013/0014396) discloses a razor blade with various coatings and information relevant to the geometry of the claimed razor blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511.  The examiner can normally be reached on Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 27, 2021


/Jason Daniel Prone/Primary Examiner, Art Unit 3724